UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4590


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ADAM JEROME BIRT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:04-cr-00012-RBS-TEM-1)


Submitted:    December 11, 2009             Decided:   January 4, 2010


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Larry M. Dash,
Frances H. Pratt, Assistant Federal Public Defenders, Caroline
S. Platt, Research and Writing Attorney, Norfolk, Virginia, for
Appellant. Robert Edward Bradenham, II, Assistant United States
Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adam Jerome Birt appeals the district court’s judgment

revoking his supervised release and sentencing him to twenty-

four    months     of    imprisonment,           the     statutory      maximum      sentence.

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious issues

for     appeal     but     suggesting            that    the    sentence       was      plainly

unreasonable because it was greater than necessary to achieve

the    purposes    of     sentencing          and     the    district     court    failed    to

explain adequately its chosen sentence.                            Birt filed a pro se

supplemental brief on the same grounds.                        We affirm.

               Birt received the statutory maximum sentence, which is

the top of the advisory sentencing guidelines range.                                 Moreover,

our review of the record leads us to conclude that the district

court     sufficiently           considered            the     statutory       factors      and

explained        its     reasons        for       imposing      the     twenty-four-month

sentence.        See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                                  We

therefore      find      that    the    sentence         imposed      upon   revocation      of

supervised       release     is       not    plainly        unreasonable.         See     United

States v.        Crudup,        461    F.3d       433,       439-40     (4th    Cir.      2006)

(providing standard); see also United States v. Finley, 531 F.3d

288,     294      (4th     Cir.        2008)          (“In     applying      the     ‘plainly

unreasonable’           standard,           we      first      determine,         using     the

                                                  2
instructions        given        in      Gall,      whether      a    sentence        is

‘unreasonable.’”).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We   therefore       affirm    the    district     court’s     judgment.

This court requires that counsel inform Birt, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Birt requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may      move    in    this    court     for   leave   to   withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Birt.             We dispense with oral argument because the

facts   and    legal      contentions       are    adequately    presented     in    the

materials     before      the    court    and     argument    would    not    aid   the

decisional process.

                                                                              AFFIRMED




                                             3